              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 1 of 20



 1   Thomas F. Bertrand, State Bar No. 056560
     Ethan M. Lowry, State Bar No. 278831
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     2749 Hyde Street
 3
     San Francisco, California 94109
 4   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
 5   Email:      tbertrand@bfesf.com
                 elowry@bfesf.com
 6

 7   Attorneys for Defendant
     CITY OF ANTIOCH
 8

 9
                                      UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
     BRITTNEY BLANCO,
12                                                       Case No. 3:20-cv-02764-TSH
13          Plaintiff,

14   v.                                                  DEFENDANT CITY OF ANTIOCH’S
                                                         ANSWER TO PLAINTIFF’S
15   ANTIOCH POLICE DEPARTMENT; CITY                     COMPLAINT
     OF ANTIOCH; and Does 1-20, inclusive,
16

17          Defendants.                                  Hon. Thomas S. Hixson

18

19          Defendant CITY OF ANTIOCH (hereinafter “CITY”) 1 hereby requests a jury trial in the above

20   captioned matter and answers the Complaint on file of plaintiff BRITTNEY BLANCO in the same order

21   of paragraphs as set forth therein and alleges as follows:

22                 ANSWER TO ALLEGATIONS ENTITLED “Parties to the Civil Action”

23          1.      Answering paragraph 1 of the Complaint, the CITY lacks information and belief sufficient

24   to answer the allegations contained within this paragraph and on that basis denies them.

25          2.      Answering paragraph 2 of the Complaint, the CITY admits that Plaintiff was employed as

26

27   1
      Plaintiff also purportedly names as a separate party defendant the CITY’s police department which is
28   not a separate public entity capable of being sued in this action, and therefore the CITY’s answer
     covers/includes its subdivision/police department.
                                                           1
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 2 of 20



 1   a police officer by the CITY from on or about February 13, 2018 until on or about August 14, 2019. The

 2   CITY admits that it is a local governmental entity operating in Contra Costa County. The CITY denies

 3   that the ANTIOCH POLICE DEPARTMENT is a governmental entity separate from the CITY.

 4          3.      Answering paragraph 3 of the Complaint, the CITY lacks information and belief sufficient

 5   to answer the allegations contained within this paragraph and on that basis denies them.

 6          4.      Answering paragraph 4 of the Complaint, the CITY lacks information and belief sufficient

 7   to answer the allegations contained within this paragraph and on that basis denies them.

 8          5.      Answering paragraph 5 of the Complaint, the CITY lacks information and belief sufficient

 9   to answer the allegations contained within this paragraph and on that basis denies them.
10         ANSWER TO ALLEGATIONS ENTITLED “Exhaustion of Administrative Remedies”

11          6.      Answering paragraph 6 of the Complaint, the CITY lacks information and belief sufficient

12   to answer the allegations contained within this paragraph and on that basis denies them.

13          7.      Answering paragraph 7 of the Complaint, the CITY admits that Plaintiff filed a charge

14   with the EEOC. The CITY lacks information and belief sufficient to admit or deny the remaining

15   allegations contained within this paragraph and on that basis denies them.

16          8.      Answering paragraph 8 of the Complaint, the CITY admits that Plaintiff, through her

17   attorney, presented a Government Tort Claim to the CITY.

18                  ANSWER TO ALLEGATIONS ENTITLED “Venue and Jurisdiction”

19          9.      Answering paragraph 9 of the Complaint, the CITY admits that this case is properly
20   venued with this Court.

21          10.     Answering paragraph 10 of the Complaint, the CITY asserts that the allegations contained

22   within this paragraph are legal conclusions to which no response is required.

23          11.     Answering paragraph 11 of the Complaint, the CITY asserts that the allegations contained

24   within this paragraph are legal conclusions to which no response is required.

25          12.     Answering paragraph 12 of the Complaint, the CITY asserts that the allegations contained

26   within this paragraph are legal conclusions to which no response is required.

27          13.     Answering paragraph 13 of the Complaint, the CITY admits that this Court has

28   jurisdiction over Plaintiff’s claims.

                                                         2
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 3 of 20



 1                  ANSWER TO ALLEGATIONS ENTITLED “Intradistrict Assignment”

 2          14.     Answering paragraph 14 of the Complaint, the CITY admits that this case is properly

 3   assigned to the San Francisco or Oakland Division of this Court.

 4         ANSWER TO ALLEGATIONS ENTITLED “Facts Common to All Claims for Relief”

 5          15.     Answering paragraph 15 of the Complaint, the CITY admits that Plaintiff was employed

 6   as a police officer by the CITY from on or about February 13, 2018 until on or about August 14, 2019.

 7   The CITY lacks information and belief sufficient to admit or deny the remaining allegations contained

 8   within this paragraph and on that basis denies them.

 9          16.     Answering paragraph 16 of the Complaint, the CITY admits that Plaintiff was hired as a
10   police officer by the CITY in February 2018. The CITY lacks information and belief sufficient to admit
11   or deny the remaining allegations contained within this paragraph and on that basis denies them.
12                       ANSWER TO ALLEGATIONS ENTITLED “Facts Relevant
13                            to the First through Sixth Claims for Relief”

14          17.     Answering paragraph 17 of the Complaint, the CITY admits that during Plaintiff’s

15   employment with the CITY, Plaintiff informed CITY employees that she was pregnant and later told

16   CITY employees that she had suffered a miscarriage and requested time off work after doing so. The

17   CITY lacks information and belief sufficient to admit or deny the remaining allegations contained within

18   this paragraph and on that basis denies them.

19          18.     Answering paragraph 18 of the Complaint, the CITY admits that on one occasion the

20   Chief of Police in a show of support for her asked if Plaintiff intended to try to get pregnant again but

21   denies that Plaintiff “confirmed that she was planning to do so.” The CITY lacks information and belief

22   sufficient to admit or deny the remaining allegations contained within this paragraph and on that basis

23   denies them.

24          19.     Answering paragraph 19 of the Complaint, the CITY admits that on or about May 2019

25   Plaintiff was placed on a Performance Improvement Plan (“PIP”) for legitimate, work performance

26   related issues. The CITY admits that she was taken off the PIP on or about June or July 2019 and that

27   her probationary period as a police officer was extended.

28          20.     Answering paragraph 20 of the Complaint, the CITY denies all allegations contained in

                                                            3
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 4 of 20



 1   this paragraph.

 2          21.        Answering paragraph 21 of the Complaint, the CITY denies the allegations contained in

 3   paragraph 20 of the Complaint and therefore denies the allegations contained in this paragraph.

 4          22.        Answering paragraph 22 of the Complaint, the CITY admits that the Chief of Police

 5   informed Plaintiff that it was inappropriate to complain to Human Resources about something as routine

 6   as her shift assignment. The CITY lacks information and belief sufficient to admit or deny the remaining

 7   allegations contained within this paragraph and on that basis denies them.

 8          23.        Answering paragraph 23 of the Complaint, the CITY admits that Plaintiff was released

 9   from her employment as a probationary police officer with the CITY on or about August 14, 2019.
10          24.        Answering paragraph 24 of the Complaint, the CITY denies that Plaintiff was
11   discriminated against at any time during her employment with the CITY. The remaining allegations
12   contained within this paragraph are legal conclusions to which no response is required.
13          25.        Answering paragraph 25 of the Complaint, the CITY denies that Plaintiff was
14   discriminated against at any time during her employment with the CITY. The remaining allegations
15   contained within this paragraph are legal conclusions to which no response is required.
16                         ANSWER TO ALLEGATIONS ENTITLED “Facts Relevant
17                             to the Seventh through Ninth Claims for Relief”

18          26.        Answering paragraph 26 of the Complaint, the CITY admits that Officer Hulleman was

19   and is employed as a police officer by the CITY. The CITY denies that Plaintiff was told upon hiring

20   that Plaintiff and Officer Hulleman would not work the same shift. The CITY lacks information and

21   belief sufficient to admit or deny the remaining allegations contained within this paragraph and on that

22   basis denies them.

23          27.        Answering paragraph 27 of the Complaint, the CITY admits that in 2019 Plaintiff was

24   assigned to a shift that partially overlapped with Officer Hulleman’s shift. The CITY lacks information

25   and belief sufficient to admit or deny the remaining allegations contained within this paragraph and on

26   that basis denies them.

27          28.        Answering paragraph 28 of the Complaint, the CITY admits that Plaintiff complained to

28   Human Resources about her shift assignment. The CITY denies the remaining factual allegations

                                                         4
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 5 of 20



 1   contained in this paragraph.

 2          29.     Answering paragraph 29 of the Complaint, the CITY lacks information and belief

 3   sufficient to admit or deny the allegations contained within this paragraph and on that basis denies them.

 4          30.     Answering paragraph 30 of the Complaint, the CITY admits that the Chief of Police

 5   informed Plaintiff that it was inappropriate to complain to Human Resources about her shift assignment.

 6   The CITY lacks information and belief sufficient to admit or deny the remaining allegations contained

 7   within this paragraph and on that basis denies them.

 8          31.     Answering paragraph 31 of the Complaint, the CITY admits that Plaintiff was released

 9   from her employment as a probationary police officer with the CITY on or about August 14, 2019.
10          32.     Answering paragraph 32 of the Complaint, the CITY denies that Plaintiff was retaliated
11   against at any time during her employment with the CITY. The remaining allegations contained within
12   this paragraph are legal conclusions to which no response is required.
13           ANSWER TO FIRST CAUSE OF ACTION: “Discrimination on the Basis of Sex in
            Violation of the Fair Employment and Housing Act (Cal. Gov. Code §§ 12940, et seq.)
14                               As Against All Defendants and/or Does 1-20”

15          33.     Answering paragraph 33 of the Complaint, the CITY incorporates by reference its answers

16   to the incorporated paragraphs.

17          34.     Answering paragraph 34 of the Complaint, the CITY asserts that the allegations contained

18   within this paragraph are legal conclusions to which no response is required.

19          35.     Answering paragraph 35 of the Complaint, the CITY asserts that the allegations contained
20   within this paragraph are legal conclusions to which no response is required.

21          36.     Answering paragraph 36 of the Complaint, the CITY asserts that the allegations contained

22   within this paragraph are legal conclusions to which no response is required.

23          37.     Answering paragraph 37 of the Complaint, the CITY lacks information and belief

24   sufficient to admit or deny the allegations contained within this paragraph and on that basis denies them.

25   The CITY asserts that the remaining allegations contained within this paragraph are legal conclusions to

26   which no response is required.

27          38.     Answering paragraph 38 of the Complaint, the CITY lacks information and belief

28   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

                                                            5
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
                 Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 6 of 20



 1   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 2   conclusions to which no response is required.

 3          39.      Answering paragraph 39 of the Complaint, the CITY asserts that the allegations contained

 4   within this paragraph are legal conclusions to which no response is required. The CITY asserts that the

 5   remaining allegations contained within this paragraph are legal conclusions to which no response is

 6   required.

 7          40.      Answering paragraph 40 of the Complaint, the CITY lacks information and belief

 8   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 9   them. The CITY asserts that the remaining allegations contained within this paragraph are legal
10   conclusions to which no response is required.
11       ANSWER TO SECOND CAUSE OF ACTION: “Discrimination on the Basis of Pregnancy
            and/or Potential Pregnancy in Violation of the Fair Employment and Housing Act
12           (Cal. Gov. Code §§ 12940, et seq.) As Against All Defendants and/or Does 1-20”

13          41.      Answering paragraph 41 of the Complaint, the CITY incorporates by reference its answers

14   to the incorporated paragraphs.

15          42.      Answering paragraph 42 of the Complaint, the CITY asserts that the allegations contained

16   within this paragraph are legal conclusions to which no response is required.

17          43.      Answering paragraph 43 of the Complaint, the CITY denies that Plaintiff was

18   discriminated against at any time during her employment with the CITY. The remaining allegations

19   contained within this paragraph are legal conclusions to which no response is required.
20          44.      Answering paragraph 44 of the Complaint, the CITY denies that Plaintiff was

21   discriminated against at any time during her employment with the CITY. The remaining allegations

22   contained within this paragraph are legal conclusions to which no response is required.

23          45.      Answering paragraph 45 of the Complaint, the CITY lacks information and belief

24   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

25   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

26   conclusions to which no response is required.

27          46.      Answering paragraph 46 of the Complaint, the CITY lacks information and belief

28   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

                                                          6
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 7 of 20



 1   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 2   conclusions to which no response is required.

 3          47.      Answering paragraph 47 of the Complaint, the CITY lacks information and belief

 4   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 5   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 6   conclusions to which no response is required.

 7          48.      Answering paragraph 48 of the Complaint, the CITY lacks information and belief

 8   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 9   them. The CITY asserts that the remaining allegations contained within this paragraph are legal
10   conclusions to which no response is required.
11                         ANSWER TO THIRD CAUSE OF ACTION: “Retaliation in
                  Violation of the California Fair Employment and Housing Act (Cal. Gov. Code
12                          §§ 12940, et seq.) Against All Defendants and/or Does 1-20”

13          49.      Answering paragraph 49 of the Complaint, the CITY incorporates by reference its answers

14   to the incorporated paragraphs.

15          50.      Answering paragraph 50 of the Complaint, the CITY denies that Plaintiff was retaliated

16   against at any time during her employment with the CITY. The remaining allegations contained within

17   this paragraph are legal conclusions to which no response is required.

18          51.      Answering paragraph 51 of the Complaint, the CITY denies that Plaintiff was retaliated

19   against at any time during her employment with the CITY. The remaining allegations contained within
20   this paragraph are legal conclusions to which no response is required.

21          52.      Answering paragraph 52 of the Complaint, the CITY lacks information and belief

22   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

23   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

24   conclusions to which no response is required.

25          53.      Answering paragraph 53 of the Complaint, the CITY lacks information and belief

26   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

27   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

28   conclusions to which no response is required.

                                                          7
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 8 of 20



 1          54.      Answering paragraph 54 of the Complaint, the CITY denies that Plaintiff was retaliated

 2   against at any time during her employment with the CITY. The remaining allegations contained within

 3   this paragraph are legal conclusions to which no response is required.

 4          55.      Answering paragraph 55 of the Complaint, the CITY lacks information and belief

 5   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 6   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 7   conclusions to which no response is required.

 8                      ANSWER TO FOURTH CAUSE OF ACTION: “Discrimination
                  on the Basis of Sex in Violation of Title VII of the Civil Rights Act of 1964 (42
 9                       U.S.C. §§ 2000e, et seq.) Against All Defendants and Does 1-20”
10          56.      Answering paragraph 56 of the Complaint, the CITY incorporates by reference its answers

11   to the incorporated paragraphs.

12          57.      Answering paragraph 57 of the Complaint, the CITY asserts that the allegations contained

13   within this paragraph are legal conclusions to which no response is required.

14          58.      Answering paragraph 58 of the Complaint, the CITY denies that Plaintiff was

15   discriminated against at any time during her employment with the CITY. The remaining allegations

16   contained within this paragraph are legal conclusions to which no response is required.

17          59.      Answering paragraph 59 of the Complaint, the CITY denies that Plaintiff was

18   discriminated against at any time during her employment with the CITY. The remaining allegations

19   contained within this paragraph are legal conclusions to which no response is required.
20          60.      Answering paragraph 60 of the Complaint, the CITY lacks information and belief

21   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

22   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

23   conclusions to which no response is required.

24          61.      Answering paragraph 61 of the Complaint, the CITY lacks information and belief

25   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

26   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

27   conclusions to which no response is required.

28          62.      Answering paragraph 62 of the Complaint, the CITY lacks information and belief

                                                          8
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 9 of 20



 1   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 2   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 3   conclusions to which no response is required.

 4          63.     Answering paragraph 63 of the Complaint, the CITY lacks information and belief

 5   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 6   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 7   conclusions to which no response is required.

 8        ANSWER TO FIFTH CAUSE OF ACTION: “Discrimination on the Basis of Pregnancy
        and/or Capacity to Become Pregnant in Violation of Title VII of the Civil Rights Act of 1964
 9                 (42 U.S.C. §§ 2000e, et seq.) Against All Defendants and Does 1-20”
10          64.     Answering paragraph 64 of the Complaint, the CITY incorporates by reference its answers

11   to the incorporated paragraphs.

12          65.     Answering paragraph 65 of the Complaint, the CITY asserts that the allegations contained

13   within this paragraph are legal conclusions to which no response is required.

14          66.     Answering paragraph 66 of the Complaint, the CITY denies that Plaintiff was

15   discriminated against at any time during her employment with the CITY. The remaining allegations

16   contained within this paragraph are legal conclusions to which no response is required.

17          67.     Answering paragraph 67 of the Complaint, the CITY denies that Plaintiff was

18   discriminated against at any time during her employment with the CITY. The remaining allegations

19   contained within this paragraph are legal conclusions to which no response is required.
20          68.     Answering paragraph 68 of the Complaint, the CITY lacks information and belief

21   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

22   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

23   conclusions to which no response is required.

24          69.     Answering paragraph 69 of the Complaint, the CITY lacks information and belief

25   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

26   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

27   conclusions to which no response is required.

28          70.     Answering paragraph 70 of the Complaint, the CITY lacks information and belief

                                                          9
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
             Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 10 of 20



 1   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 2   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 3   conclusions to which no response is required.

 4          71.     Answering paragraph 71 of the Complaint, the CITY lacks information and belief

 5   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 6   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 7   conclusions to which no response is required.

 8     ANSWER TO SIXTH CAUSE OF ACTION: “Retaliation in Violation of Title VII of the Civil
 9       Rights Act of 1964 (42 U.S.C. §§ 2000e, et seq.) Against All Defendants and Does 1-20”

10          72.     Answering paragraph 72 of the Complaint, the CITY incorporates by reference its answers

11   to the incorporated paragraphs.

12          73.     Answering paragraph 73 of the Complaint, the CITY denies that Plaintiff was retaliated

13   against at any time during her employment with the CITY. The remaining allegations contained within

14   this paragraph are legal conclusions to which no response is required.

15          74.     Answering paragraph 74 of the Complaint, the CITY denies that Plaintiff was retaliated

16   against at any time during her employment with the CITY. The remaining allegations contained within

17   this paragraph are legal conclusions to which no response is required.

18          75.     Answering paragraph 75 of the Complaint, the CITY lacks information and belief

19   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

20   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

21   conclusions to which no response is required.

22          76.     Answering paragraph 76 of the Complaint, the CITY lacks information and belief

23   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

24   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

25   conclusions to which no response is required.

26          77.     Answering paragraph 77 of the Complaint, the CITY lacks information and belief

27   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

28   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

                                                         10
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
             Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 11 of 20



 1   conclusions to which no response is required.

 2          78.     Answering paragraph 78 of the Complaint, the CITY lacks information and belief

 3   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 4   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 5   conclusions to which no response is required.

 6                      ANSWER TO SEVENTH CAUSE OF ACTION: “Violation of
 7                   California Labor Code § 6310 Against All Defendants and Does 1-20”

 8          79.     Answering paragraph 79 of the Complaint, the CITY incorporates by reference its answers

 9   to the incorporated paragraphs.

10          80.     Answering paragraph 80 of the Complaint, the CITY asserts that the allegations contained

11   within this paragraph are legal conclusions to which no response is required.

12          81.     Answering paragraph 81 of the Complaint, the CITY denies the factual allegations

13   contained in this paragraph.      The remaining allegations contained within this paragraph are legal

14   conclusions to which no response is required.

15          82.     Answering paragraph 82 of the Complaint, the CITY denies the factual allegations

16   contained in this paragraph.      The remaining allegations contained within this paragraph are legal

17   conclusions to which no response is required.

18          83.     Answering paragraph 83 of the Complaint, the CITY denies the factual allegations

19   contained in this paragraph.      The remaining allegations contained within this paragraph are legal

20   conclusions to which no response is required.

21          84.     Answering paragraph 84 of the Complaint, the CITY lacks information and belief

22   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

23   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

24   conclusions to which no response is required.

25          85.     Answering paragraph 85 of the Complaint, the CITY lacks information and belief

26   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

27   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

28   conclusions to which no response is required.

                                                         11
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
             Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 12 of 20



 1          86.     Answering paragraph 86 of the Complaint, the CITY lacks information and belief

 2   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 3   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 4   conclusions to which no response is required.

 5          87.     Answering paragraph 87 of the Complaint, the CITY lacks information and belief

 6   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 7   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 8   conclusions to which no response is required.

 9                       ANSWER TO EIGHTH CAUSE OF ACTION: “Violation of
10                   California Labor Code § 6311 Against All Defendants and Does 1-20”

11          88.     Answering paragraph 88 of the Complaint, the CITY incorporates by reference its answers

12   to the incorporated paragraphs.

13          89.     Answering paragraph 89 of the Complaint, the CITY asserts that the allegations contained

14   within this paragraph are legal conclusions to which no response is required.

15          90.     Answering paragraph 90 of the Complaint, the CITY denies the factual allegations

16   contained in this paragraph.      The remaining allegations contained within this paragraph are legal

17   conclusions to which no response is required.

18          91.     Answering paragraph 91 of the Complaint, the CITY denies the factual allegations

19   contained in this paragraph.      The remaining allegations contained within this paragraph are legal

20   conclusions to which no response is required.

21          92.     Answering paragraph 92 of the Complaint, the CITY denies the factual allegations

22   contained in this paragraph.      The remaining allegations contained within this paragraph are legal

23   conclusions to which no response is required.

24          93.     Answering paragraph 93 of the Complaint, the CITY lacks information and belief

25   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

26   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

27   conclusions to which no response is required.

28          94.     Answering paragraph 94 of the Complaint, the CITY lacks information and belief

                                                         12
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
             Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 13 of 20



 1   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 2   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 3   conclusions to which no response is required.

 4          95.     Answering paragraph 95 of the Complaint, the CITY lacks information and belief

 5   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 6   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 7   conclusions to which no response is required.

 8          96.     Answering paragraph 96 of the Complaint, the CITY lacks information and belief

 9   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies
10   them. The CITY asserts that the remaining allegations contained within this paragraph are legal
11   conclusions to which no response is required.
12                        ANSWER TO NINTH CAUSE OF ACTION: “Violation of
13                 California Labor Code § 1102.5 Against All Defendants and/or Does 1-20”

14          97.     Answering paragraph 88 of the Complaint, the CITY incorporates by reference its answers

15   to the incorporated paragraphs.

16          98.     Answering paragraph 89 of the Complaint, the CITY asserts that the allegations contained

17   within this paragraph are legal conclusions to which no response is required.

18          99.     Answering paragraph 90 of the Complaint, the CITY denies the factual allegations

19   contained in this paragraph.      The remaining allegations contained within this paragraph are legal

20   conclusions to which no response is required.

21          100.    Answering paragraph 91 of the Complaint, the CITY denies the factual allegations

22   contained in this paragraph.      The remaining allegations contained within this paragraph are legal

23   conclusions to which no response is required.

24          101.    Answering paragraph 92 of the Complaint, the CITY lacks information and belief

25   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

26   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

27   conclusions to which no response is required.

28          102.    Answering paragraph 93 of the Complaint, the CITY lacks information and belief

                                                         13
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
             Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 14 of 20



 1   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 2   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 3   conclusions to which no response is required.

 4          103.    Answering paragraph 94 of the Complaint, the CITY lacks information and belief

 5   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies

 6   them. The CITY asserts that the remaining allegations contained within this paragraph are legal

 7   conclusions to which no response is required.

 8          104.    Answering paragraph 95 of the Complaint, the CITY lacks information and belief

 9   sufficient to admit or deny the factual allegations contained within this paragraph and on that basis denies
10   them. The CITY asserts that the remaining allegations contained within this paragraph are legal
11   conclusions to which no response is required.
12                   ANSWER TO ALLEGATIONS TITLED “PRAYER FOR RELIEF”

13          105.    Answering paragraphs a - f of the Complaint, the allegations therein set forth therein are

14   non-factual, legal conclusions and prayers for relief. Those allegations are denied accordingly.

15                                       FIRST AFFIRMATIVE DEFENSE

16          Plaintiff’s Complaint, and each cause of action therein, fails to state facts sufficient to constitute a

17   cause of action against the CITY.

18                                    SECOND AFFIRMATIVE DEFENSE

19          Plaintiff’s alleged injuries and damages are barred to the extent that they exceed the scope of her
20   public entity claim(s) filed with this public entity answering defendant.

21                                     THIRD AFFIRMATIVE DEFENSE

22          The employees, officers and agents of the CITY were at all times material hereto acting with both

23   subjective and objective good faith, such that any claim for relief that Plaintiff may have is barred by

24   law.

25                                    FOURTH AFFIRMATIVE DEFENSE

26          Plaintiff voluntarily consented to and participated in the acts complained of, and/or she failed to

27   mitigate her damages, and said failure proximately contributed to the events and damages alleged in the

28   Complaint.

                                                          14
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
                Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 15 of 20



 1                                      FIFTH AFFIRMATIVE DEFENSE

 2          Plaintiff’s claims are barred by the doctrines of laches, estoppel, unclean hands and waiver, and

 3   by all applicable federal and state statutes of limitation, including all claim filing requirements of the

 4   California Government Claims Act.

 5                                      SIXTH AFFIRMATIVE DEFENSE

 6          Plaintiff herself was careless and negligent in and about the matters alleged in said Complaint and

 7   said carelessness and negligence on her part proximately and concurrently contributed to her injuries and

 8   damages, if any there were.

 9                                    SEVENTH AFFIRMATIVE DEFENSE
10          Plaintiff failed to use available CITY procedures to complain of and/or remedy any alleged

11   discrimination and/or harassment and/or retaliation.

12                                     EIGHTH AFFIRMATIVE DEFENSE

13          The damages allegedly sustained by Plaintiff were caused or contributed to by the intentional or

14   negligent acts and/or omissions of persons or entities other than the CITY, including Plaintiff herself. In

15   the event that any fault of the CITY is found to have contributed to any such damages, Plaintiff’s

16   recovery, if any, from the CITY is limited to that percentage of Plaintiff’s damages equal to the

17   percentage by which the CITY’s fault contributed to said damages.

18                                      NINTH AFFIRMATIVE DEFENSE

19          The fault of parties other than the CITY contributed to and proximately caused the occurrence
20   described in the complaint filed herein. Under the principles formulated in the case of American

21   Motorcycle Association v. Superior Court, 20 Cal.3d 578 (1978), the CITY is entitled to have the

22   percentage of such contribution established by special verdict or other procedure, such that the CITY’s

23   ultimate liability is reduced to the extent of such contribution.

24                                     TENTH AFFIRMATIVE DEFENSE

25          Plaintiff’s Complaint is barred by all applicable statutes of limitation and relevant statutory filing

26   requirements and time limitations, including all requirements for claims filed against public entities such

27   as this answering defendant, as well as Government Code sections 945.4 and 945.6 and related sections

28   thereof.

                                                           15
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
              Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 16 of 20



 1                                    ELEVENTH AFFIRMATIVE DEFENSE

 2           The CITY alleges the provisions of the Public Liability Act of the California Government Code

 3   as a measure of its legal duties, if any, in this action.

 4                                    TWELFTH AFFIRMATIVE DEFENSE

 5           The CITY is immune from liability pursuant to Government Code sections 815 and 815.2 in that

 6   the CITY and its employees are immune from liability and/or the acts and omissions complained of

 7   would not give rise to a cause of action against it or said employees.

 8                                  THIRTEENTH AFFIRMATIVE DEFENSE

 9           The CITY is immune from liability pursuant to Government Code section 815.6 in that it
10   exercised reasonable diligence at all times referred to in Plaintiff’s Complaint.
11                                  FOURTEENTH AFFIRMATIVE DEFENSE

12           The CITY is immune from liability pursuant to Government Code section 820.2 in that the acts,

13   omissions and conduct complained of by Plaintiff were the result of the exercise of discretion vested in

14   employees.

15                                   FIFTEENTH AFFIRMATIVE DEFENSE

16           The CITY is immune from liability pursuant to Government Code section 820.8 in that the acts

17   and omissions of parties other than the CITY caused the injuries alleged by Plaintiff.

18                                   SIXTEENTH AFFIRMATIVE DEFENSE

19           The CITY alleges that, in the event it is found to be liable, which is expressly denied herein, it
20   may elect to have damages, if any, in excess of the amount specified in California Government Code

21   sections 984 et seq., and California Code of Civil Procedure section 667.7 paid in whole or in part as

22   specified in California Code of Civil Procedure section 667.7.

23                                 SEVENTEENTH AFFIRMATIVE DEFENSE

24           The CITY is immune from liability pursuant to all remaining applicable provisions of the

25   California Government Claims Act and other relevant statutes and/or regulations.

26                                  EIGHTEENTH AFFIRMATIVE DEFENSE

27           Plaintiff is barred from recovery insofar as fraudulent acts on her part, had they been made known

28   to the CITY, would have precluded her from being hired by the CITY.

                                                             16
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
               Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 17 of 20



 1                                   NINETEENTH AFFIRMATIVE DEFENSE

 2             Plaintiff’s alleged injuries and damages are barred to the extent that they exceed the scope of the

 3   administrative complaint filed with the Department of Fair Employment and Housing and/or the EEOC.

 4                                   TWENTIETH AFFIRMATIVE DEFENSE

 5             The CITY alleges that Plaintiff’s damages are limited by the avoidable consequences doctrine.

 6                                 TWENTY-FIRST AFFIRMATIVE DEFENSE

 7             Plaintiff voluntarily, and with full knowledge of all matters set forth in the Complaint, assumed

 8   the risk of any and all the injuries, losses and damages alleged, if any there were.

 9                                TWENTY-SECOND AFFIRMATIVE DEFENSE
10             The CITY alleges that Plaintiff was not able to perform the essential functions of her position.

11                                 TWENTY-THIRD AFFIRMATIVE DEFENSE

12             The CITY alleges that Plaintiff’s Complaint and all of its causes of action are barred because all

13   acts of the CITY’s actions affecting the terms and/or conditions of Plaintiff’s employment were done in

14   good faith and motivated by legitimate, non-retaliatory and non-discriminatory reasons and/or as a result

15   of business necessity.

16                                TWENTY-FOURTH AFFIRMATIVE DEFENSE

17             The CITY alleges that Plaintiff’s Complaint and all of its causes of action are barred because the

18   CITY’s actions were neutral and were based on bona fide factors.

19                                 TWENTY-FIFTH AFFIRMATIVE DEFENSE
20             The CITY alleges that Plaintiff failed to exhaust any and all collective bargaining agreement

21   remedies or other administrative remedies such that any claim for relief that Plaintiff may have is barred

22   by law.

23                                 TWENTY-SIXTH AFFIRMATIVE DEFENSE

24             The CITY alleges that Plaintiff’s Complaint and each of its causes of action are barred because all

25   acts of the CITY affecting the terms and/or conditions of Plaintiff’s employment were privileged and

26   done with good cause and/or pursuant to an official duty.

27                               TWENTY-SEVENTH AFFIRMATIVE DEFENSE

28             The CITY alleges that Plaintiff’s Complaint and each of its causes of action are barred by

                                                            17
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
             Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 18 of 20



 1   Plaintiff’s willful misconduct.

 2                              TWENTY-EIGHTH AFFIRMATIVE DEFENSE

 3          Plaintiff’s claim for discrimination is barred because she cannot show that similarly situated

 4   employees were treated more favorably.

 5                               TWENTY-NINTH AFFIRMATIVE DEFENSE

 6          Plaintiff failed and refused to mitigate her damages, if any there were, although she had an

 7   opportunity to do so, including but not limited to failing to utilize the CITY’s policies and procedures to

 8   prevent harassment, discrimination, and retaliation.

 9                                     THIRTIETH AFFIRMATIVE DEFENSE
10          The CITY alleges that it exercised reasonable care to prevent and correct promptly any allegedly

11   harassing behavior, and that the Plaintiff unreasonably failed to take advantage of any preventive or

12   corrective opportunities provided by the CITY or to avoid harm otherwise.

13                                THIRTY-FIRST AFFIRMATIVE DEFENSE

14          The CITY alleges that Plaintiff was reimbursed for any expenditures or losses, if any there were,

15   incurred by Plaintiff during the discharge of her duties.

16                              THIRTY-SECOND AFFIRMATIVE DEFENSE
17          The CITY alleges that, by reason of the exclusive remedies provided by the California Workers’

18   Compensation Act, this Court lacks subject matter jurisdiction over Plaintiff’s claims and/or lacks the

19   power to grant certain remedies available only under the Workers’ Compensation Act.

20                                THIRTY-THIRD AFFIRMATIVE DEFENSE

21          The CITY alleges that Plaintiff was not performing her job duties satisfactorily and she was not a

22   qualified individual as defined by California’s Fair Employment and Housing Act.

23                              THIRTY-FOURTH AFFIRMATIVE DEFENSE

24          The CITY is immune from any award of punitive damages under California Government Code

25   section 818.

26                                THIRTY-FIFTH AFFIRMATIVE DEFENSE

27          The CITY is immune from liability pursuant to all remaining applicable provisions of the

28   California Tort Claims Act and other relevant statutes and/or regulations.

                                                            18
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
             Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 19 of 20



 1                                 THIRTY-SIXTH AFFIRMATIVE DEFENSE
 2           The CITY alleges that Plaintiff’s retaliation claim fails because relevant decisions regarding

 3   Plaintiff’s position were made prior to Plaintiff engaging in any protected activity.

 4                               THIRTY-SEVENTH AFFIRMATIVE DEFENSE

 5           The CITY alleges that Plaintiff’s Complaint and all of its causes of action are barred as Plaintiff’s

 6   accommodation requests would have caused undue hardship to the CITY.

 7                                THIRTY-EIGHTH AFFIRMATIVE DEFENSE

 8           The alleged conduct complained of by Plaintiff does not, as a matter of law, rise to the level of

 9   actionable unlawful discrimination.

10                                 THIRTY-NINTH AFFIRMATIVE DEFENSE

11           The CITY alleges that Plaintiff’s Complaint and all of its causes of action are barred because the

12   CITY’s actions were neutral and were based on bona fide factors other than Plaintiff’s actual or

13   perceived disability or protected activity.

14                                      FORTIETH AFFIRMATIVE DEFENSE

15           The CITY alleges that Plaintiff’s Complaint and each of its causes of action are barred either in

16   whole or in part by the doctrine of after-acquired evidence.

17                                     FORTY-FIRST AFFIRMATIVE DEFENSE

18           The CITY alleges that it is immune from liability pursuant to Government Code section 818.8

19   which provides immunity for misrepresentations of public entity employees, whether such

20   misrepresentations are negligent or intentional.

21                                FORTY-SECOND AFFIRMATIVE DEFENSE

22           The CITY is immune from liability pursuant to California Government Code section 821.6 for

23   public entity employees instituting/prosecuting any and all judicial proceedings against Plaintiff which

24   relate to the subject incident.

25                                 FORTY-THIRD AFFIRMATIVE DEFENSE

26           The CITY alleges that Plaintiff was not subjected to an adverse employment action.

27                                FORTY-FOURTH AFFIRMATIVE DEFENSE

28           The CITY alleges that Plaintiff did not engage in protected activity.

                                                          19
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
             Case 3:20-cv-02764-TSH Document 11 Filed 05/20/20 Page 20 of 20



 1                                 FORTY-FIFTH AFFIRMATIVE DEFENSE

 2          The CITY alleges that Plaintiff was not performing satisfactorily in her position.

 3                                FORTY-SIXTH AFFIRMATIVE DEFENSE

 4          Although the CITY’s employment decisions were based on legitimate, nondiscriminatory

 5   reasons, in the event Plaintiff is able to show that retaliation was also a motive, the CITY asserts that the

 6   lawful motive alone would a have led to the same employment decisions.

 7                              FORTY-SEVENTH AFFIRMATIVE DEFENSE

 8          The CITY alleges that because the Complaint is couched in conclusory terms, the CITY cannot

 9   fully anticipate all affirmative defenses that may be applicable to this action. Accordingly, the right to
10   assert additional affirmative defenses, if and to the extent that such affirmative defenses are applicable, is
11   hereby reserved.
12                                            PRAYER FOR RELIEF

13          WHEREFORE, defendant CITY OF ANTIOCH prays that:

14          1.      Plaintiff takes nothing by this action;

15          2.      Judgment be entered in favor of the CITY and against Plaintiff;

16          3.      The CITY be awarded its reasonable attorneys’ fees;

17          4.      The CITY be awarded its costs of suit herein; and

18          5.      The CITY be awarded such further relief as this Court deems just and proper.

19
20   Dated: May 20, 2020                                 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

21

22
                                                         By:        /s/ Thomas F. Bertrand
23                                                             Thomas F. Bertrand
                                                               Ethan M. Lowry
24                                                             Attorneys for Defendant
                                                               CITY OF ANTIOCH
25

26

27

28

                                                          20
     DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 3:20-cv-02764-TSH
